Citation Nr: 1045367	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  07-14 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for depression. 

2.  Entitlement to service connection for acquired psychiatric 
disorder, to include depression.  

3.  Entitlement to service connection for diabetes mellitus, type 
II. 

4.  Entitlement to an increased rating for gastric ulcer with 
upper gastrointestinal bleeding by history, hiatal hernia, status 
post surgery, currently evaluated as 10 percent disabling. 

5.  Entitlement to an increased rating for right knee injury, 
status post surgery, currently evaluated as 10 percent disabling. 

6.  Entitlement to an increased rating for fungal infections of 
the groins, both hands, and feet, currently evaluated as 10 
percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to January 
1994.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a November 2006 rating 
decision by the No. Little Rock, Arkansas, Regional Office (RO), 
which denied the Veteran's attempt to reopen his claim of 
entitlement to service connection for depression, service 
connection for type II diabetes mellitus, increased rating for 
gastric ulcer with gastrointestinal bleeding by history, hiatal 
hernia, status post surgery, increased rating for fungal 
infections of the groins, both hands and feet, and increased 
rating for right knee injury, status post surgery.  He perfected 
a timely appeal to that decision.  

On June 2, 2010, the Veteran appeared at the RO and provided 
testimony at a videoconference hearing before the undersigned 
Acting Veterans Law Judge, sitting in Washington, D.C.  A 
transcript of that hearing is of record.  


The Board has recharacterized the issue, as stated above, to more 
broadly encompass the varied conditions for which the Veteran is 
claiming service connection.  See Clemons v. Shinseki, 23 Vet. 
App. 1 (2009) (holding that the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record).   

The issues of entitlement to service connection for type II 
diabetes mellitus, service connection for depression, increased 
rating for right knee injury, gastric ulcer by history with upper 
gastrointestinal bleeding by history, hiatal hernia, status post 
surgery, and increased rating for fungal infections of the 
groins, both hands and feet addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  By a rating action in July 1994, the RO denied the Veteran's 
claim of entitlement to service connection for a psychiatric 
condition, claimed as depression; the Veteran did not appeal that 
determination.  

2.  The evidence associated with the record since the July 1994 
rating decision includes evidence which is not cumulative or 
redundant of the evidence previously of record.  Based upon the 
reason for the prior denial, the evidence is relevant and 
probative; it raises a reasonable possibility of substantiating 
the claim.  


CONCLUSION OF LAW

Evidence received since the final July 1994 rating decision is 
new and material; therefore, the Veteran's claim of entitlement 
to service connection for a psychiatric disorder, claimed as 
depression, is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 
2002); 38 C.F.R. § 3.156(a) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

All relevant facts regarding the issue decided below have been 
properly developed and no further assistance to the Veteran is 
required in order to comply with the duty to notify and assist.  
A thorough review of the claims file reveals that the development 
conducted by VA in this case fully meets the requirements of 38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In any event, based 
on the completely favorable decision discussed below, the Board 
finds that any failure in VA's duty to notify and assist the 
Veteran regarding his claim is harmless.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  


II.  Law and Regulations

When a claimant fails to timely appeal an RO decision denying his 
claim for benefits, that decision becomes final and can no longer 
be challenged except on the basis of clear and unmistakable 
error.  See DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) 
(except as provided by law, when a case or issue has been decided 
and an appeal has not been taken within the time prescribed by 
law, the case is closed, the matter is ended, and no further 
review is afforded.).  However, pursuant to 38 U.S.C.A. § 5108, 
if new and material evidence is presented or secured with respect 
to a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

New regulations regarding the adjudication of claims to reopen a 
finally decided claim are applicable for claims received on or 
after August 29, 2001. 66 Fed. Reg. at 45,620.  Because the 
Veteran filed his petition to reopen the claim for service 
connection for depression after August 29, 2001, the Board will 
apply these revised provisions.  See 38 C.F.R. §§ 3.156(a), 
3.159(c).  

Under the revised regulations, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  


III.  Factual Background

The Veteran served on active duty from August 1973 to January 
1994.  The records reflect that the Veteran entered active duty 
in July 1973; an enlistment examination was negative for any 
complaints, findings or diagnoses of a psychiatric disorder, to 
include depression.  The retirement examination, dated in June 
1993, was negative for any findings or diagnosis of a psychiatric 
disorder.  

The Veteran filed an initial claim fir service connection for a 
psychiatric disorder (VA Form 21-526) was received in February 
1994.  In conjunction with his claim, a VA examination was 
conducted in May 1994.  At that time, the Veteran indicated that 
he was hospitalized at an army hospital for two weeks in 1992 for 
depression; he stated that he was using drugs and felt like 
committing suicide.  He stated that he was not being followed by 
a psychiatrist.  On examination, it was noted that the Veteran 
was mildly depressed.  He was not anxious; however, there was no 
cognitive impairment and no memory loss.  The diagnosis was 
depression by history.  


By a rating action in July 1994, the RO denied the claim for a 
neurophsyciatric disorder.  It was determined that no psychiatric 
condition was shown to exist on VA examination; it was noted that 
a diagnosis of depression was shown by history only.  Therefore, 
it was determined that service connection was not established for 
a neuropsychiatric disorder as the evidence failed to show that 
it was incurred in or aggravated by service.  The Veteran did not 
perfect an appeal of that decision.  

Since the July 1994 rating decision, the record contains VA 
progress notes dated from July 2002 through September 2002.  
These records reflect that the Veteran received treatment for a 
psychiatric disorder.  In July 2002, the Veteran was seen in an 
emergency room for evaluation of homicidal ideations.  He 
reported that he was having thoughts of wanting to hurt his ex-
wife.  The Veteran admitted that he had been angry and having 
those thoughts for the last nine months, but with no increase in 
frequency or intensity.  Following a mental status examination, 
the Veteran was diagnosed with depressive disorder, not otherwise 
specified (NOS), rule out major depressive disorder.  

In a statement in support of claim (VA Form 21-4138), dated in 
June 2006, the Veteran requested to reopen his claim of 
entitlement to service connection for depression.  Submitted in 
support of the claim were VA progress notes dated from September 
2002 to June 2006.  An October 2003 VA hospital summary indicates 
that the Veteran was seen in the mental health clinic for 
suicidal ideation.  He was transported to the emergency room for 
medical clearance.  On mental status examination, the Veteran's 
mood was described as "tired."  Affect was constricted, calm, 
and congruent.  Speech was regular rate and rhythm, non-
pressured, intact and not slurring.  Insight and judgment was 
impaired.  Thought processes were linear.  Thought content was 
positive for suicidal and homicidal ideations, but no psychotic 
symptoms.  The diagnosis was depression NOS.  

In March 2006, the Veteran was admitted to a VA hospital after he 
tried to commit suicide by drinking bleach and acetone.  It was 
noted that he had a past medical history of PTSD, depressive 
disorder, and polysubstance abuse.  The principal discharge 
diagnoses were substance induced mood disorder, cocaine 
dependence, and alcohol dependence.  Other diagnoses treated 
during his period of hospitalization included PTSD by history.  


IV.  Legal Analysis-New and Material

As noted above, the claim of service connection for depression 
was previously denied by the RO in July 1994.  No notice of 
disagreement was filed.  That decision is therefore final.  If 
new and material evidence is presented or secured with respect to 
a claim that has been disallowed, however, the Secretary shall 
reopen the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108.  

The Board notes that at the time of the prior denial, there was 
no evidence of a psychiatric disorder, it was noted that there 
was a diagnosis of depression by history only.  Here, the Board 
finds that new and material evidence within the meaning of 38 
C.F.R. § 3.156(a) has been received since the last final July 
1994 rating decision.  Specifically, recent VA treatment records 
document a current psychiatric disorder, diagnosed as depression.  
Thus, presuming the credibility of this evidence, these records 
now demonstrate medical evidence of a current psychiatric 
disorder.  The additional evidence is new and material.  Based 
upon the reasons for the prior denial, the evidence is new and 
material, and the claim is reopened.   38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  


ORDER

Because there is new and material evidence on the question of 
entitlement to service connection for depression, the claim is 
reopened; to this limited extent, the appeal is granted.  






REMAND

As noted above, the VCAA requires that VA must provide notice 
that informs the claimant (1) of the information and evidence not 
of record that is necessary to substantiate the claim, (2) of the 
information and evidence that VA will seek to provide, and (3) of 
the information and evidence that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).  

After examining the record, the Board concludes that further 
assistance to the Veteran is required in order to comply with the 
duty to assist as mandated by 38 U.S.C.A. § 5103A.  

Initially, the Board notes at the Veteran's hearing he testified 
that he has received recent VA outpatient treatment for all his 
conditions.  Most significantly, the Veteran indicated he 
recently received a diagnosis of PTSD attributed to his military 
service.  The claims folder currently contains VA outpatient 
treatment records through October 2006.  The RO/AMC should make 
efforts to obtain recent VA outpatient treatment records as the 
claims folder may not be currently complete.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are considered 
part of the record on appeal since they are within VA's 
constructive possession).  

A.	Service Connection for an Acquired Psychiatric Disorder, to 
include Depression

Having determined that the Veteran's claim of entitlement to 
service connection for depression is reopened VA has a duty to 
assist the Veteran in the development of evidence pertinent to 
his claim under 38 U.S.C.A. § 5107(b).  

Regarding the claim for service connection for a psychiatric 
disordery, to include depression, the Veteran maintains that his 
psychiatric disability was caused by incidents that occurred 
during his military service when he served with Special Forces.  
In part, he maintains that he witnessed the death of a friend in 
1987.  

VA's governing law states that the Board may order an examination 
when the record shows that the Veteran has a current disability, 
indicates that this disability may be associated with the 
Veteran's active service, and does not contain sufficient 
evidence for the Board to make a decision on the issue.  38 
U.S.C.A. § 5103A (d) (2).  If the record indicates that there may 
be a nexus between the current disability and any service related 
incident, then the Board may order an RO to have a claimant 
examined.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  
Such a situation is currently before the Board, and the clarity 
of a VA examination is required before an opinion can be issued 
in this case.  

The Veteran's service treatment records are negative for a 
diagnosis of a psychiatric disability, but do indicate treatment 
for complaints of depression, suicidal ideation and substance 
abuse.  The Board further finds noteworthy that the Veteran was 
treated again in May 1994, a mere four months after separation 
from the military, for complaints of depression (although no 
diagnosis was rendered at that time).

Post-service VA treatment records note that the Veteran has now 
been diagnosed with various mental health disorders, including 
depression.  The Veteran claims he was recently diagnosed by the 
VA with PTSD.  During his hearing, he was not sure what caused 
his PTSD, but claims it may be attributable to his in-service 
depression or witnessing a friend's death in 1987.

The Board notes that the scope of a mental health disability 
claim includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, reported 
symptoms, and the other information of record.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  

In light of the Veteran's claimed PTSD diagnosis, the RO should 
afford the Veteran proper VCAA notice as to this claim, to 
include providing the Veteran with a PTSD stressor verification 
letter.

There is no etiology opinion of record that is adequate for 
adjudication purposes.  On remand, the Veteran should be 
scheduled for a VA medical examination specifically for the 
purpose of determining whether any current psychiatric disorder, 
to include depression and PTSD, is related to his in-service 
treatment and complaints or any other incident of service.  See 
38 U.S.C.A. § 5103A.  

B.	Service Connection for Type II Diabetes Mellitus

The Veteran asserts that he is entitled to service connection for 
diabetes mellitus as such disability has its origins in service.  
At his personal hearing in June 2010, the Veteran notes that he 
began experiencing symptoms of diabetes in service.  The Veteran 
indicates that his service treatment records reflect an elevated 
glucose, and he had problems with frequent urination.  The 
Veteran claims that he sought treatment for his symptoms, but he 
was not properly evaluated for this condition.  

Significantly, the Board notes that the service treatment records 
contain a blood glucose level of 116; the report of the test 
results contains a range of 70 to 110 mg/dL as normal.  Post 
service VA treatment records reflect diagnoses of type II 
diabetes mellitus in July 2002.  

As noted above, the Veteran asserts that evidence of elevated 
glucose during service is indicative of a diagnosis of diabetes 
mellitus.  However, as a lay person, he is not competent to 
provide such evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, the Board finds that the present medical 
evidence of record is not entirely clear as to the onset of the 
Veteran's diabetes mellitus.  Therefore, with consideration of 
the medical evidence of elevated glucose during service and a 
diagnosis of diabetes mellitus, the Board concludes that a remand 
is necessary to obtain additional medical evidence.  See 38 
U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 ( 
2006); 38 C.F.R. § 3.159(c) (4).  More specifically, a medical 
opinion is needed as to whether the Veteran's diabetes mellitus 
had its onset during the Veteran's active duty service or whether 
it manifested to a compensable degree within one year of service 
separation.  




C.	Increased ratings: Right knee, Gastric Ulcer, and Fungal 
Infections

The Veteran essentially contends that he is entitled to increased 
ratings for his service-connected disabilities because they have 
increased in severity.  At his personal hearing in June 2010, the 
Veteran indicates that his right knee consistently gives out on 
him and is very painful.  The Veteran also noted that his right 
knee is getting weaker and he requires increased pain medication.  
The Veteran maintains that his right knee is worse than reflected 
by the October 2006 VA examination.  With respect to the gastric 
ulcer, the Veteran indicates that he has recurrent and severe 
symptoms that occur more than three times a year.  

Given the fact that the Veteran asserts that his service-
connected conditions have worsened since the last VA examinations 
and those examinations were conducted several years ago, 
additional VA examinations are necessary.  See Palczewski v. 
Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 
43186 (1995).  Therefore, the Veteran should undergo additional 
VA examinations of his right knee, gastric ulcer and skin 
disorders in order to accurately assess the severity, 
symptomatology, and manifestations of his disabilities.  38 
U.S.C.A. § 5103A (d) (1); 38 C.F.R. § 3.159(c) (4).  

In light of the foregoing, the Board finds that the medical 
evidence currently of record does not include sufficient medical 
findings to resolve the claim for higher ratings for the claimed 
disabilities.  VA regulations provide that where "the report does 
not contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes."  38 C.F.R. § 4.2 (2010).  Where the Board makes a 
decision based on an examination report that does not contain 
sufficient detail, remand is required "for compliance with the 
duty to assist by conducting a thorough and contemporaneous 
medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 
(1996).  


In light of the discussion above, and to ensure full compliance 
with due process requirements, the case is hereby REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, D.C., 
for the following actions:

1.  The RO must ensure that all VCAA notice 
obligations are satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
implementing regulations, interpretative 
precedent Court decisions, and any other 
applicable legal precedent.  In particular, 
the RO should send the Veteran and his 
representative a letter advising them 
specifically of the laws and regulations 
pertaining to claims for service connection 
for PTSD, to include a PTSD stressor 
verification worksheet, what he needs to 
establish entitlement to the benefits 
sought, what the evidence shows, and of his 
and VA's respective responsibilities in 
claim development.  

2.  If warranted by the evidence and 
information received by the Veteran, 
efforts should be made to verify the 
Veteran's claimed stressor event involving 
the death of a friend in 1987 or any other 
stressor identified. 

3.  The RO should obtain the names and 
addresses of all medical care providers, VA 
as well as non-VA, who have treated the 
Veteran for his claimed diabetes and 
psychiatric disorders since his separation 
from service.  After securing the necessary 
release, the RO should obtain these 
records, as well as records of treatment of 
his currently service-connected 
disabilities.  If the records are not 
available, a notation to that effect should 
be placed in the claims file and the 
Veteran notified of the problem.  
Regardless of the Veteran's response, the 
RO should obtain all outstanding VA 
treatment notes which are not already in 
the claims folder.  

4.  After records are obtained, to the 
extent available, the Veteran should also 
be afforded a VA psychiatric examination to 
determine the nature and likely etiology of 
any currently diagnosed psychiatric 
disorder.  The claims folder should be made 
available to the examiner for review and 
all indicated testing should be conducted.  
Based on the examination and review of the 
record, the examiner should identify all 
psychiatric impairment that is present and 
describe the nature of any that has been 
identified.  As to any psychiatric disorder 
diagnosed, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the condition is related 
to the Veteran's service.  If the examiner 
concludes that the Veteran has PTSD (under 
DSM-IV criteria), the examiner should 
further identify the stressor(s) considered 
to have caused the disorder.  The opinion 
should adequately summarize the relevant 
history and clinical findings, and provide 
explanations as to all medical conclusions 
rendered.  The examining physician should 
provide complete rationale for all 
conclusions reached.  

5.  After records are obtained to the 
extent available, the Veteran must be 
afforded a VA endocrine examination in 
order to determine the nature, extent, and 
etiology of his diabetes mellitus and 
ascertain the relationship, if any, between 
his diabetes mellitus and his period of 
military service.  Specifically, the 
examiner is asked to opine (1) whether the 
Veteran's diabetes was likely manifested 
within one year of separation from the 
military and, if not, (2) whether his 
current diagnosis is related to elevated 
glucose level readings in the military or 
any other incident of his military service.  
The claims folder should be made available 
to the examiner for review.  Following the 
conduct of a complete review of the claims 
folder, as well as a comprehensive clinical 
evaluation and any diagnostic testing 
deemed necessary, the examiner is asked to 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
greater degree of probability) that the 
Veteran's diabetes mellitus had its onset 
during service or is otherwise related to 
his period of active duty, to include the 
elevated glucose levels noted in- service.  
The examining physician should provide 
complete rationale for all conclusions 
reached.  

6.  After records are obtained, to the 
extent available, the Veteran should be 
scheduled for a VA orthopedic examination 
to assess the current status of his 
service-connected right knee disorder.  The 
claims folder and a copy of this remand 
should be provided to the examiner in 
connection with the examination.  All 
indicated tests and studies should be 
conducted and clinical findings should be 
reported in detail.  The examiner should 
specify whether there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the service-connected right 
knee disorder.  In addition, the examiner 
should indicate whether, and to what 
extent, the Veteran experiences functional 
loss due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use.  The examiner 
should express functional loss in terms of 
additional degrees of limitation of motion 
beyond that clinically shown.  

7.  After records are obtained, to the 
extent available, the Veteran should be 
afforded an examination to determine the 
current level of severity of his gastric 
ulcer.  The claims folder and a copy of 
this Remand must be made available to the 
examiner in conjunction with the 
examination.  Any indicated studies should 
be performed and the examination report 
should comply with all AMIE protocols for 
rating ulcers.  

8.  After records are obtained, to the 
extent available, the RO should also 
schedule the Veteran for an appropriate VA 
examination for the purpose of determining 
the current nature and extent of impairment 
attributable to his fungal conditions of 
the groin, hands and feet.  The entire 
claims folder and a copy of this REMAND 
must be made available to the examiner.  
All findings should be reported in detail, 
and unretouched color photographs should be 
obtained, if feasible.  The examiner should 
address all symptoms reported by the 
Veteran concerning his feet (e.g., burning, 
swelling), and express an opinion as to 
whether it is at least as likely as not 
that any or all such symptoms are 
associated with the fungal conditions.  The 
complete rationale for all conclusions 
reached must be provided.  

9.  To help avoid future remand, the RO 
must ensure that all requested actions have 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  

10.  Thereafter, the RO should readjudicate 
the Veteran's claims on the basis of all 
evidence of record and all applicable laws 
and regulations.  If any determination 
remains unfavorable to the Veteran, he and 
his representative should be furnished an 
SSOC, which includes a summary of 
additional evidence submitted, and any 
additional applicable laws and regulations.  
The SSOC must provide reasons and bases for 
the decisions reached.  Thereafter, the 
Veteran and his representative should be 
given the opportunity to respond.  

The purposes of this remand are to complete the record, and to 
ensure due process. The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in the 
denial of a claim.  38 C.F.R. § 3.655.  

The claims must be afforded expeditious treatment.



______________________________________________
SHEREEN M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


